OPINION
McKEE, Circuit Judge.
Christine and James Craig appeal the district court’s order granting summary judgment in favor of the defendants on the tort claim they filed to recover for injuries Christine suffered after slipping and falling at the defendants’ retail shopping mall. We will affirm.
As we write primarily for the parties who are familiar with this case, we need not recite the procedural or factual background. Moreover, we have reviewed the thoughtful Memorandum filed by the Hon. Eduardo Robreno on May 23, 2008, 555 F.Supp.2d 547, explaining why there is no genuine issue of material fact as to defendants’ liability and why the defendants are therefore entitled to judgment as a matter of law.
We can add little to Judge Robreno’s discussion of this case and we will therefore affirm the order he entered on May 23, 2008, granting summary judgment in favor of Control Building Services, and Franklin Mills Associates, L.P., and against Christine and James Craig, substantially for the reasons set forth therein.